DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/IL2017/050784 filed 07/11/2017, which claims the benefit of the priority of US provisional application No. 62/360,767 filed 07/11/2016. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 09/30/2019, has been considered by the examiner.

Election/Restrictions
The examiner acknowledges the receipt of the reply filed 02/16/2021, in response to the restriction requirement mailed 10/13/2020
Claims 1-35 and 37 are pending. Claim 36 is cancelled and claims 12-35 have been amended as product by process claims. 
	Applicant’s election without traverse of Group I (claims 1-11, 36, and 37) drawn to a human chorionic gonadotropin CTP-modified FVII, in the reply filed on 02/16/2021 is acknowledged. Applicant canceled claim 36, which was a product by process claim, and 
Claim Status
Claims 1-35 and 37 are being examined on the merits in this office action
	
Claim Objections
Claim 1 and 2 are objected to because of the following informalities: 
Claim 1 and 2 contain periods after limitations a-f.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); See also MPEP § 608.01(m). The examiner suggests using parenthesis instead, e.g., (a) a high sialic acid content Appropriate correction is required.

Claims 4-11, 15-35, , and 37 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-11, 15-35, and 37 not been further treated on the merits. Appropriate correction is required.
Therefore, only claims 1-3 and 12-14 are being examined on the merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1 and 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially is a fact dependent term. It is unclear what level of impurities are permitted under the recitation of the term “substantially”.
In addition, the term "high sialic acid content" in claims 1 and 2 is a relative term which renders the claim indefinite. The term “high sialic acid content” is ambiguous and it is not defined in the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0317585 (hereinafter “the ‘585 publication”) 
‘585 teaches a polypeptide consisting a coagulation factor and one to five gonadotropin carboxy terminal (CTP) peptides attached to a carboxy terminus of said coagulation factor (claim 1 and [0005]) and that the coagulation factor includes factor VII (claim 10, 11). In addition, claim11 includes coagulation factor FVIIa in a markush group of only three options thus a skilled artisan can clearly envisage the coagulation factor being FVIIa. ‘585 further teaches that the polypeptide is in substantially pure form [0117, 0118] and that the polypeptide has at least one CTP glycosylated (claim 4). Even though ‘585 does not explicitly disclose that the polypeptide comprises a high sialic acid content, ‘585 discloses that the presence of highly glycosylated peptide-sialic acid residues stabilized the protein and protected it from interactions with vascular receptors [0221]. ‘585 further discloses that the CTP-modified FVII 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the CTP modified FVII polypeptide of ‘585 by preparing the polypeptide with high sialic acid content and high glycosylation form because ‘585 discloses that the polypeptide has at least one CTP glycosylated. A skilled artisan would have been motivated and would have had a reasonable expectation of success in modifying the polypeptide of ‘585 by preparing a polypeptide with high sialic acid content and high glycosylation form because ‘585 discloses that the presence of highly glycosylated peptide-sialic acid residues stabilized the protein and protected it from interactions with vascular receptors. The disclosure of ‘585 therefore renders obvious claims 1 and 2 of the instant application.

Claims 1-3 and 12-14are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0317585 (hereinafter “the ‘585 publication”) in view of JP 2015/163650 (hereinafter “the ‘650 publication”).
The teachings of ‘585 have been set forth above and are incorporated herein by reference.
Even though ‘585 does not explicitly disclose that the polypeptide comprises a high sialic acid content, ‘585 discloses that the presence of highly glycosylated peptide-sialic acid residues stabilized the protein and protected it from interactions with vascular receptors [0221].
 ‘650 teaches the modification of FVIII with poly sialic acid chain and discloses that the modification prolonged the in vivo half-life of the proteinaceous construct as compared to that of FVIIa or derivatives thereof without the chain comprising 1-4 sialic acid units (abstract). ‘650 discloses that the half-life is extended by at least 3-fold [0069] and that the polypeptide is used in the treatment of bleeding disorders [0016, 0072].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the CTP modified FVII polypeptide of ‘585 by preparing the polypeptide with high sialic acid content because ‘650 discloses such polypeptides of FVII have an extended half-life in vivo. A skilled artisan would have been motivated and would have had a reasonable expectation of success in modifying the polypeptide of ‘585 by preparing a polypeptide with high sialic acid content because ‘650 teaches that such peptides have an increased half-life in vivo and that the half-life is extended by at least 3-fold and that the polypeptide is useful in the treatment of bleeding disorders.
Regarding claim 2, ‘585 teaches a polypeptide consisting a coagulation factor and one to five gonadotropin carboxy terminal (CTP) peptides attached to a carboxy terminus of said coagulation factor (claim 1 and [0005]) and that the coagulation factor includes factor VII (claim 
Regarding claim 3, ‘585 teaches that the presence of highly glycosylated peptide-sialic acid residues stabilized the protein and protected it from interactions with vascular receptors. With respect to the actual content, this is a feature that a skilled artisan can modulate through routine experimentation to arrive at the desired content. In addition, ‘650 also discloses that the sialic acid unit used according to the present invention is not particularly limited and that the sialic acid polymer is characterized as having 1 to 4 units and that different sialic acid units can be combined in a chain [0055]. There is therefore an expectation that the sialic acid content can be modified to the desired content through routine optimization. In addition, the prior art (‘585 and ‘650) teaches that it is desirable to have a high content of sialic acid making claim 3 obvious to a skilled artisan. The examiner is also interpreting the 15mol/mol to mean the moles of sialic acid content to moles of CTP-modified FVII.
Regarding claims 12-14, ‘585 teaches a polynucleotide molecule comprising a coding portion encoding a polypeptide comprising a coagulation factor and one to ten product of the prior art, the claim is unpatentable. The CTP-modified FVII comprising a high sialic acid content, is clearly disclosed in the prior art. ‘585 teaches a polypeptide consisting a coagulation factor and one to five gonadotropin carboxy terminal (CTP) peptides attached to a carboxy terminus of said coagulation factor (claim 1 and [0005]) and that the coagulation factor includes factor VII (claim 10). ‘585 further teaches that the polypeptide is in substantially pure form [0117, 0118] and that the polypeptide has at least one CTP glycosylated (claim 4). ‘585 further discloses that the CTP-modified FVII polypeptide comprises amino acid sequence of SEQ ID NO: 15 [0038], which is 100% identical to the instant SEQ ID NO: 7 making the instant product obvious thus claims 12-14  are rejected as unpatentable over the ‘585 publication.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 123, 127, 128, 130, 131 and 133 of copending Application No. 15/7379791 (PGPub US 2018/0360932) (hereinafter “application ‘979”). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of application ‘979 claim a pharmaceutical composition comprising a chorionic gonadotropin CTP modified FVII (claim 123) and that the CTP-modified FVII comprises SEQ ID NO: 46 (claim 127 and 130). ‘979 further claims that the CTP is glycosylated (claim 128) and that the CTP- modified polypeptide comprises a light chain and a heavy chain linked by a disulfide bond (claim 131) and that the disulfide bond occurs between cysteine residue 135 and cysteine residue 262 of SEQ ID NO: 46 (claim 133) which is identical to the instant SEQ ID NO: 7.
Please note that the instant application recites a human chorionic gonadotropin carboxy terminal peptide (CTP)-modified human active Factor VII (FVIIa) polypeptide comprising three .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-3, and 12-14are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                           

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Copending Application No. 15/737979 has a notice of allowance mailed August 20, 2020. When it issues as a US patent, this rejection will become a non-provinsional rejection and the claim numbers of the application ‘979 will be updated to correspond to the claims of the issued patent